Title: From Thomas Jefferson to John Winn, 29 November 1820
From: Jefferson, Thomas
To: Winn, John

Poplar Forest
Nov. 29. 20.Th: Jefferson salutes mr Winn with friendship & respect, and there being no person now at Monticello to see to the weekly transmission of his mails to this place, he asks the favor of mr Winn to do
			 him that kind office, sending weekly by the Lynchburg mail all letters, the Enquirers, and Niles’s Registers directed to him, and to retain all other newspapers, pamphlets, books or other packets of size, till he hears from him again.